Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.
Claims 1, 2, 4-6 and 10-21 are currently pending with claims 3, and 7-9 being canceled. 
All rejections are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 4, 10-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0030590 to Wang et al. (Wang).
Wang discloses a self-supporting layer comprising a porous conductive framework having a plurality of pores to accommodate a dry mixture comprising graphene sheets, binder particles and conductive fillers (paragraphs 55, 57 and 62).  The porous conductive framework comprise graphene foam, graphene oxide foam or reduced graphene oxide foam (paragraph 57).  The binder particles comprise styrene-butadiene rubber particles having a particle size from 10 nm to 5 µm (paragraphs 58, 98 and 111).  The styrene-butadiene rubber reads on the claimed styrenics (tables 1 and 2).  The binder also includes nitrile rubber (paragraph 111).  The conductive fillers comprise carbon nanotubes, carbon nanofibers, expanded graphite particles or a combination thereof (paragraph 55).  The dry mixture also includes metal nanowire corresponding to the claimed binder (paragraph 99).  
Regarding claims 2, 10, 11 and 21, Wang discloses the self-supporting layer before and after being lodged with the dry mixture has a meso-porous structure having a pore size from 2 to 50 nm (paragraph 57).  This is a clear indication that the pores of the porous conductive framework are not completely filled by the dry mixture.  Wang does not explicitly disclose that the dry mixture occupies from 10 to 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in a content of the pore volume of the graphene foam framework occupied by the dry mixture will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the content of the pore volume of the graphene foam framework occupied by the dry mixture is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of the pore volume of the graphene foam framework occupied by the dry mixture in the range instantly claimed motivated by the desire to provide high energy density or high power density.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
	
Regarding claim 12, Wang does not specifically disclose the self-supporting layer in the form of a sealing material including an o-ring.  However, it appears that 
Therefore, the examiner takes the position that the composite material would be useful as a sealing material including an o-ring as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 5, 6, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of US 2016/001995 to Zhamu et al. (Zhamu).
Wang does not explicitly disclose the open cell graphene foam having a density from 0.01 to 1.7g/cc, and a specific surface from 50 to 2600 m2/g, nor do the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements less than 0.001% by weight.  There is no teaching or suggestion that the graphene foam framework has a degree of graphitization no less than 90%.    
Zhamu, however, discloses an open cell graphene foam having multiple pores and pore walls with a density from 0.01 to 1.7 g/cc, a specific surface from 50 to 2600 m2/g wherein the pore walls contain stacked graphene planes having an 002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements of 0% by weight.  The graphene foam has a degree of graphitization no less than 90% (paragraphs 30, 33, 40, 45 and 120).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene foam disclosed in Zhamu for the graphene foam disclosed in Wang motivated by the desire to provide the composite material having better thermal conductivity, electrical conductivity, elastic modulus and flexural strength (paragraph 149 of Zhamu). 

Applicant alleges that Wang fails to disclose the binder set out in the claim.  The examiner respectfully disagrees. 
Wang discloses that the binder particles comprise styrene-butadiene rubber particles having a particle size from 10 nm to 5 µm (paragraphs 58, 98 and 111).  The styrene-butadiene rubber particles read on the claimed styrenics (tables 1 and 2).  Wang also teaches the binder including nitrile rubber (paragraph 111).  

Claims 1, 2, 4, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0224466 to Lin et al. (Lin).
Lin discloses a composite material comprising (i) multiple nano graphene platelets (NGPs) in an amount of 1-90% by weight, (ii) a second filler comprising particles or filaments of carbon, graphite, metal, glass and/or polymer in an amount 
The NGPs are equated to the claimed graphene foam network.  The NGPs comprise pristine graphene, graphene oxide, reduced graphene oxide, functionalized graphene (example 4).  The NGPs has a density of from 0.4 to 1.6 g/cm3 (paragraph 67).  
Regarding claims 2, 10 and 11, Lin discloses the three-dimensional network of the NGPs is compressed to a desired ratio to generate a desired volume to accommodate the matrix material.  The volume compression ratio of the NGPs can be varied to achieve various levels of porosity.  Lin does not explicitly disclose that the matrix material occupies from 10 to 98% of pore volume of the three-dimensional network of the NGPs, leaving behind a core portion of 2 to 90% free from the matrix material.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of the pore volume of the porous NGP framework occupied by the matrix material in the range instantly claimed motivated by the desire to provide excellent thermal conductivity, electrical conductivity, mechanical strength, surface hardness and scratch resistance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
	
Regarding claim 12, Lin does not specifically disclose the composite material in the form of a sealing material including an o-ring.  However, it appears that the composite material meets all structural limitations and chemistry required by the claims.  
Therefore, the examiner takes the position that the composite material would be useful as a sealing material including an o-ring as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or . 

Claims 5, 6, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Zhamu.
Lin does not explicitly disclose the porous NGP framework having a density from 0.1 to 1.5 g/cc, a pore size from 2 nm to 100 µm, a specific surface from 50 to 2600 m2/g, nor do the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements less than 0.001% by weight.  There is no teaching or suggestion that the graphene foam framework has a degree of graphitization no less than 90%.    
Zhamu, however, discloses an open cell graphene foam having multiple pores and pore walls with a density from 0.01 to 1.7 g/cc, a pore size from 2 to 50 nm, a specific surface from 50 to 2600 m2/g wherein the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements of 0% by weight.  The graphene foam has a degree of graphitization no less than 90% (paragraphs 20, 30, 33, 40, 45 and 120).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene foam disclosed in Zhamu for the porous NGP framework disclosed in Lin motivated 
Applicant alleges that Lin fails to disclose the presently claimed rubber binder.  The examiner respectfully disagrees. 
The presently claimed matrix material comprises a rubber or polymeric interpenetration network.   
Lin’s matrix material comprises a polymeric interpenetration network meeting the requirements of the claim (paragraph 63) because the polymeric interpenetration network includes semi-interpenetrating network and simultaneous penetrating network.  

Claims 1, 2, 4, 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maturos et al. (Maturos), “Fabrication of Stretchable 3D Graphene Foam/Polydimethylsiloxane Composites for Strain Sensing,” Proceedings of the 15th IEEE International Conference on Nanotechnology, July 27-30, 2015, p1231-1234, in view of US 2015/0014577 to Chowdhury et al. (Chowdhury).
Maturos discloses a composite material for a flexible strain sensor obtained by infiltrating and curing a PDMS resin into a graphene foam (abstract).  The infiltration indicates that an external surface of the graphene foam is coated with the PDMS resin. The infiltration of the PDMS resin in the pores of the graphene foam is dependent on the PDMS:curing agent ratio (p1231, left column).  The lower PDMS: curing agent ratio (5:1) leads to less infiltration of the PDMS resin in the pores of the 
Maturos does not explicitly disclose the infiltrating resin comprising a presently claimed rubber. 
Chowdhury, however, discloses a thermally conductive composite material comprising a polymer matrix and a functionalized carbon-containing species incorporated in the polymer matrix and covalently bonded to the polymer matrix via a coupling agent (abstract, and paragraph 43).  The carbon-containing species comprises graphene nanoplatelets, graphene or graphene oxide (paragraph 43).  The polymer matrix comprises PDMS, nitrile rubber, styrene acrylonitrile copolymer, styrene-methyl methacrylate-butadiene copolymer, methyl methacrylate-styrene copolymer, polyamide or any combinations thereof (paragraph 42). The examiner equates the styrene acrylonitrile copolymer, styrene-methyl methacrylate-butadiene copolymer, and methyl methacrylate-styrene copolymer to the claimed styrenics.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate rubber disclosed in Chowdhury in the infiltrating resin disclosed in Maturos because the PDMS and rubber can be used together as a matrix polymer for the graphene and such combination will be within the level of the ordinary skill in the art.  
Regarding claims 2, 10 and 11, Maturos does not explicitly disclose 10% to 98% of the pore volume of the graphene foam framework infiltrated with the rubber 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of the pore volume of the graphene foam framework occupied by the rubber in the range instantly claimed motivated by the desire to obtain the optimum condition for the good conductivity, high flexibility and sensitivity of the strain sensor.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
	
Regarding claim 12, Maturos does not specifically disclose the composite material in the form of a sealing material including an o-ring.  However, it appears that the resulting composite material meets all structural limitations and chemistry required by the claims.  The resulting composite material for a flexible strain sensor is obtained by infiltrating and curing rubber into a graphene foam.  The infiltration indicates that an external surface of the graphene foam is coated with the rubber. 
Therefore, the examiner takes the position that the composite material would be useful as a sealing material including an o-ring as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 5, 6, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maturos in view of Chowdhury as applied to claim 1 above, and further in view of Zhamu.
Maturos does not explicitly disclose the open cell graphene foam having a density from 0.01 to 1.7g/cc, a specific surface from 50 to 2600 m2/g, nor do the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements less than 0.001% by weight.  There is no teaching or suggestion that the graphene foam framework has a thermal conductivity of at least 250 W/mK 
Zhamu, however, discloses an open cell graphene foam having multiple pores and pore walls with a density from 0.01 to 1.7 g/cc, a specific surface from 50 to 2600 m2/g wherein the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements of 0% by weight.  The graphene foam has a thermal conductivity of at least 250 W/mK per unit of specific gravity, an electrical conductivity no less than 2500 S/cm per unit of specific gravity, and a degree of graphitization no less than 90% (paragraphs 30, 33, 40, 45 and 120).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene foam disclosed in Zhamu for the graphene foam disclosed in Maturos motivated by the desire to provide the composite material having better thermal conductivity, electrical conductivity, elastic modulus and flexural strength (paragraph 149 of Zhamu).   
Applicant alleges that the combined disclosures of Maturos in view of Chowdhury do not suggest the claimed invention because Chowdhury fails to disclose the binder set out in the claim.  The examiner respectfully disagrees. 
Applicant states that Chowdhury disclose the binder comprising nitrile which is not the same as nitrile rubber required by the claim.  The examiner respectfully disagrees. 

As previously discussed, Chowdhury teaches that the polymer matrix comprises PDMS, nitrile rubber, styrene acrylonitrile copolymer, styrene-methyl methacrylate-butadiene copolymer, methyl methacrylate-styrene copolymer, polyamide or any combinations thereof (paragraph 42). The examiner equates the styrene acrylonitrile copolymer, styrene-methyl methacrylate-butadiene copolymer, and methyl methacrylate-styrene copolymer to the claimed styrenics.  

Addition or deletion one of the alternatives within a rubber Markush group is not one of effective approaches to help moving the case forward.  A secondary reference will be provided to formulate an obviousness rejection using one of the rationales including simple substitution of one known element for another to obtain predictable results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 1, 2, 4-6, and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,966,199.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 9,966,199 disclose each and every limitation of the claims set out in the instant application except a graphene foam-based sealing material having 10-98% of the pore volume of the graphene foam occupied by a liquid electrolyte.   
It appears that a supercapacitor electrode of the U.S. Patent No. 9,966,199 meets all structural limitations and chemistry required by the claims.  The graphene foam has a pore size, a density, a surface area, a thermal conductivity and an electrical conductivity and each of which being within the claimed ranges.  The graphene foam has pores with the pore walls containing stacked graphene planes with an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4, and a content of non-carbon elements of 0% by weight.  The graphene foam has a degree of graphitization no less than 90%.   The liquid electrolyte is coated on a surface of the graphene foam by the same impregnating process disclosed in Applicant’s disclosure.  The liquid electrolyte comprises an intrinsically conducting polymer. The pores contains a redox pair partner selected from an intrinsically conducting polymer, a transition metal oxide and an organic molecule. The redox pair partner is equated to the claimed semi-interpenetrating network or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

The double patenting rejection has been maintained because applicant did not distinctly and specifically point out the supposed errors in the rejection.  Submission of the terminal disclaimer is deemed necessary to obviate the rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788